Citation Nr: 0732167	
Decision Date: 10/12/07    Archive Date: 10/23/07	

DOCKET NO.  04-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1966 to 
September 1968.  He had service in the Republic of Vietnam 
for eight months, and his military occupational specialty was 
as an aircraft repair parts specialist.  There were no 
citations awarded reflecting combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The evidence supporting a finding that the veteran's 
hepatitis C virus infection was incurred during service in 
Vietnam is entirely speculative in nature.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in February 2003, 
prior to the issuance of the adverse rating decision now on 
appeal from April 2003.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit all relevant evidence in 
his possession.  The service medical records were collected 
and the veteran submitted certain records of private 
treatment commencing in 2003.  The veteran did not identify 
any other evidence for VA to collect on his behalf.  All 
known available evidence has been collected, and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring this case for VA examination 
with a review of claims folder and request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d), but in the 
absence of any objective medical or other evidence which 
shows or suggests that the veteran's current hepatitis C had 
onset at any time during or near the veteran's period of 
military service, or is otherwise attributable to some 
incident, injury, disease, or exposure during service in 
Vietnam, there is no duty to obtain such examination, because 
any opinion provided based upon the evidence presently on 
file would be entirely speculative in nature.

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. §§ 3.303, 3(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran filed his initial claim for service 
connection for chronic hepatitis C virus infection in 
December 2002, at a time when he was 56 years of age, and 34 
years after he was separated from military service.  In 
written statements, he has argued that his hepatitis C 
infection occurred as a result of receiving multiple 
injections from an air gun injection system, or 
alternatively, was incurred during service in Vietnam where 
he claims to have been wounded by shrapnel (for which he was 
medivaced to Japan for recovery), or while assisting in the 
bagging of bodies in the field, or when burned in the 
explosion of a propane cook stove, and/or because of jungle 
rot on both feet and legs.

The service medical records do not contain any diagnosis of 
hepatitis infection, or documentation of signs and symptoms 
consistent with an initial hepatitis infection at any time.  
Additionally, these records do not document that the veteran 
was ever treated for a shrapnel wound, or medivaced to Japan 
for treatment of a shrapnel wound, or that he was treated for 
jungle rot or other skin disorder.  The records do indicate 
that he was provided a series of immunizations following his 
September 1966 enlistment, and that he was burned in February 
1968, and that he was treated for these burns on two days in 
that month, but there is no indication that he sought or 
required treatment for burn residuals at any time thereafter.  
The physical examination for separation from service in 
September 1968 did not include a finding or diagnosis of 
hepatitis, or any signs and symptoms consistent with a 
chronic viral infection.  In the accompanying report of 
medical history completed by the veteran himself at service 
separation, he specifically did not endorse having any skin 
disease, or other chronic symptoms.  

The Board notes that the veteran complained in his 
substantive appeal that VA must be looking at records for 
some other veteran because facts contained in the RO's 
adjudications were inconsistent with his military service.  
The Board has carefully examined the record presently on file 
and concludes that all of the service medical and personnel 
records on file are indeed those of the veteran in this 
appeal.  The veteran in this case has a rather unique middle 
name which is included on his DD Form 214, and numerous 
treatment records during service in Vietnam note the 
veteran's service with an aviation battalion which itself is 
corroborated as the veteran's last duty assignment in his DD 
Form 214.  The records on file are indeed those of the 
veteran's in the pending appeal.

Private treatment records from October 2002 include blood 
serologies that confirm a positive finding for hepatitis C 
viral infection.  Treatment records from this time also note 
that the veteran has diagnoses of not only hepatitis C, but 
also end-stage alcoholic cirrhosis of the liver with 
associated ascites and portal hypertension.  Interestingly, 
an October 2002 private treatment record notes that the 
veteran "denies any risk factors for viral hepatitis."  
Indeed, it is clear from a review of these private treatment 
records that the adverse symptomatology and health related 
issues attributable to the veteran's alcoholic cirrhosis with 
ascites are far greater than any symptoms attributable to 
hepatitis C infection, and there is no evidence on file that 
these two impairments are causally related in any way.  
Hepatitis C is a blood born virus and cannot be manifested 
solely as a result of consuming alcohol, which is the 
etiological origin of alcoholic cirrhosis of the liver.

A preponderance of the evidence on file is against the 
veteran's claim for service connection for hepatitis C.  In 
advancing his appeal, the veteran has listed a series of risk 
factors for hepatitis C infection, all attributable to 
incidents of service.  However, the objective evidence on 
file certainly does not corroborate that the veteran received 
a shrapnel or shell fragment wound at any time during 
service, or that it was sufficiently serious for him to be 
medivaced to a hospital in Japan for treatment.  There is 
also no objective evidence that the veteran had a chronic 
skin disease, or assisted in bagging dead bodies in the 
field.  The veteran may indeed have been provided 
immunizations during service by air gun injector, and he did 
require two days of treatment for burns.  The objective 
evidence on file does not show that the veteran served in 
combat with the enemy while serving in Vietnam.  However, the 
veteran's list of possible exposures during service which 
might have resulted in his hepatitis C infection are entirely 
speculative in nature.  

Although it is well known that a hepatitis C infection may 
occur without apparent symptoms for many years before 
clinical discovery, there is simply an absence of objective 
or medical evidence which in any way shows or suggests that 
the veteran actually incurred a hepatitis C infection during 
military service from 1966 to 1968.  Moreover, the Board 
notes that the veteran's apparently longstanding end-stage 
alcoholic cirrhosis is consistent with a lifestyle which 
might also expose the veteran to blood born hepatitis C viral 
infection, and this lifestyle appears by the objective 
evidence on file to have lasted considerably longer than his 
two years of military service from 1966 to 1968.  This, of 
course, is also speculation, but the window of opportunity 
for hepatitis infection is certainly much larger following 
service than during service.  The first competent evidence 
revealing a diagnosis of hepatitis C is in 2002, some 34 
years after the veteran was separated from service, and while 
it may be likely that the initial hepatitis C infection 
occurred some time prior to this initial diagnosis, there is 
simply no objective evidence which shows or suggests that the 
initial infection occurred 34 or more years earlier while the 
veteran was serving in the military.  


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


